SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

665
CA 11-02435
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


BLUEROCK ENERGY HOLDINGS, INC., AND ITS
AFFILIATES NEW YORK ENERGY, INC., BLUEROCK
ENERGY, INC., BLUEROCK ENERGY SERVICES, INC.,
AND BENCHMARK ENERGY, INC.,
PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

ANGELO F. CHAMBRONE, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


HISCOCK & BARCLAY, LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered September 19, 2011. The order
approved defendant’s application for attorney’s fees.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court